DETAILED ACTION
Claims 1-2, 4-15 and 17-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroline Do on January 24, 2022.
The application has been amended as follows: 
21.  	A zoom lens, which includes a plurality of lens units, in which an interval between each pair of adjacent lens units is changed during zooming, 
the zoom lens comprising, in order from an object side to an image side: 
a first lens unit having a negative refractive power; 
a second lens unit having a positive refractive power; 
a third lens unit having a negative refractive power; 
a fourth lens unit having a positive refractive power; 
a fifth lens unit having a positive refractive power and including a first lens subunit having a positive refractive power; and 
a sixth lens unit having a negative refractive power and including a second lens subunit having a negative refractive power; 

wherein, during focusing from infinity to minimum object distance, the first lens subunit is configured to move toward the object side, and the second lens subunit is configured to move toward the image side, and 
wherein the following inequality is satisfied:
0.20<(mB-mA)/ft<1.00,
where mA is a movement amount of the first lens subunit during focusing from infinity to minimum object distance at a telephoto end, mB is a movement amount of the second lens subunit during focusing from infinity to minimum object distance at the telephoto end, and ft is a focal length of the zoom lens at the telephoto end, wherein the movement amounts mA and mB each has a positive sign when being a movement amount from the object side to the image side.

Reasons for Allowance
The examiner’s statement of reasons for allowability of this application included in the Office action mailed October 18, 2021, remain unchanged. All claims thus being allowable, prosecution on the merits is closed in this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to avoid possible rejections based on antecedent issues and otherwise place the application in condition for allowance.  See co-filed interview summary.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Machida US Patent Application Publication 2021/0033834; in regards to zoom lenses with some similarities, see figures 1, 4, 7, 10, 13, 16, 19 and 22, and particularly figures 13 and 19 having lens groups having refractive powers of lens units -+-++-, however, it at least fails to have the feature of during focusing from infinity to minimum object distance, the first lens subunit is configured to move toward the object side, and the second lens subunit is configured to move toward the image side.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                             January 24, 2022